Case 20-60922-6-dd   Doc 16-1 Filed 11/20/20 Entered 11/20/20 14:49:46   Desc
                          Exhibits 1-5 Page 1 of 10
Case 20-60922-6-dd   Doc 16-1 Filed 11/20/20 Entered 11/20/20 14:49:46   Desc
                          Exhibits 1-5 Page 2 of 10
Case 20-60922-6-dd   Doc 16-1 Filed 11/20/20 Entered 11/20/20 14:49:46   Desc
                          Exhibits 1-5 Page 3 of 10
Case 20-60922-6-dd   Doc 16-1 Filed 11/20/20 Entered 11/20/20 14:49:46   Desc
                          Exhibits 1-5 Page 4 of 10
Case 20-60922-6-dd   Doc 16-1 Filed 11/20/20 Entered 11/20/20 14:49:46   Desc
                          Exhibits 1-5 Page 5 of 10
Case 20-60922-6-dd   Doc 16-1 Filed 11/20/20 Entered 11/20/20 14:49:46   Desc
                          Exhibits 1-5 Page 6 of 10
Case 20-60922-6-dd   Doc 16-1 Filed 11/20/20 Entered 11/20/20 14:49:46   Desc
                          Exhibits 1-5 Page 7 of 10
Case 20-60922-6-dd   Doc 16-1 Filed 11/20/20 Entered 11/20/20 14:49:46   Desc
                          Exhibits 1-5 Page 8 of 10
Case 20-60922-6-dd   Doc 16-1 Filed 11/20/20 Entered 11/20/20 14:49:46   Desc
                          Exhibits 1-5 Page 9 of 10
Case 20-60922-6-dd   Doc 16-1 Filed 11/20/20 Entered 11/20/20 14:49:46   Desc
                          Exhibits 1-5 Page 10 of 10
